DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-10, 22, 24, 27-28, 31-32, 35 and 37-40  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10, 14, 16, 18, 20-21, 23, 25, 29-30, 32-33, 35, 38-42, and 47 of copending Application No. 16/616,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained after the following comparison chart:

Instant Application 
Co-pending 16/616,552 (latest version allowed but no Patent Number as of yet)
1. (Original) A display substrate, comprising a display area comprising a first display sub-area and a second sub-area, wherein: a distribution density of pixels in the first display sub-area is higher than a distribution density of pixels in the second display sub-area.
the display area comprises: a first display sub-area; a second sub-area; and a transition display sub-area with a preset width, between a distribution density of pixels in the first display sub-area is higher than a distribution density of pixels in the second display sub-area; a distribution density of pixels in the transition display sub-area is lower than a distribution density of pixels in the first display sub-area, and the distribution density of pixels in the transition display sub-area is higher than the distribution density of pixels in the second display sub-area, wherein the first display sub-area comprises a plurality of first pixel elements and second pixel elements adjacent to each other, wherein the first pixel element comprises a first sub-pixel and a second sub-pixel, and the second pixel element comprises a third sub-pixel and a second sub-pixel; the second display sub-area comprises a plurality of third pixel elements, and the third pixel element comprises a first sub-pixel, a second sub-pixel, and a third sub-pixel adjacent to each other; and the transition display sub-area comprises a plurality of fourth pixel elements, and the fourth pixel element comprises a first sub-pixel, a second sub-pixel, and a third sub-pixel adjacent to each other.

2. (Previously Presented) The display panel according to claim 1, wherein at least a part of sides of the second display sub-area coincide with at least a part of sides of the display area, and the other sides of the second display sub-area are surrounded by the transition display sub-area; and the first display sub-area is on a side of the transition display sub-area away from the second display sub-area; and wherein the first display sub-area, the transition display sub-area, and the second display sub-area are arranged in a row direction, or the first display sub-area, the transition display sub-area, and the second 

4. (Previously Presented) The display panel according to claim 2, wherein the display area is substantially rectangular, and a shape of the second display sub-area is one of a round, a drop shape, a rectangle, and a trapezoid; wherein the transition display sub-area is a shape of Chinese character "[W'; wherein the transition display sub-area is arranged to surround the second display sub-area, and the first display sub-area is arranged to surround the transition display sub-area; and wherein the first display sub-area, the transition display sub-area, and the second display sub-area form a consecutive display area, and a shape of the display area is substantially rectangular; and wherein an area of the transition display sub-area is smaller than an area of the second display sub-area, and an area of the second display sub-area is smaller than an area of the first display sub-area.

10. (Currently Amended) The display panel according to claim 1, wherein the sub-pixels in the second display sub-area are in same rows as a part of the sub-pixels in the first display sub-area, and/or the sub-pixels in the second display sub-area are in same columns as a part of the sub-pixels in the first display sub-area; and wherein the sub-pixels in the transition display sub-area are in same rows as a part of the sub-pixels in the first display sub-area, and/or the sub-pixels in the transition display sub-area are in same columns as a part of the sub-pixels in the first display sub-area.
8. (Original) The display substrate according to claim 1, wherein an area of the second display sub-area is smaller than an area of the first display sub-area.
14. (Currently Amended) The display panel according to claim [[9]]1, wherein the preset width comprises a width of at least one fourth pixel element in a first direction, and the first direction is one of a row direction and a column direction; and wherein the preset width comprises a total width of a plurality of fourth pixel elements in the first direction, and for same type of sub-pixels in the fourth 
wherein the first display sub-area comprises a plurality of first pixel elements and second pixel elements arranged adjacent to each other, wherein the first pixel elements comprise a first sub-pixel and a second sub-pixel, and the second pixel elements comprise a third sub-pixel and a second sub- pixel; and the second display sub-area comprises a plurality of third pixel elements, and the third pixel elements comprise a first sub-pixel, a second sub-pixel, and a third sub-pixel arranged adjacent to each other.
16. (Previously Presented) The display panel according to claim 14, wherein the sub-pixels in two fourth pixel elements adjacent in the column direction in the transition display sub-area are arranged in opposite orders; and/or the sub-pixels in two fourth pixel elements adjacent in the row direction in the transition display sub-area are arranged in a same order.
10. (Currently Amended) The display substrate according to claim 9, wherein sub-pixels in the second display sub-area are located in a same row as a part of sub-pixels in the first display sub- area, or sub-pixels in the second display sub-area are located in a 


20. (Currently Amended) The display substrate according to claim 1, wherein the first sub-pixel, the second sub-pixel, and the third sub-pixel in the fourth pixel element in the transition display sub-area are arranged in the same row.
18. (Currently Amended) The display substrate according to claim 9, wherein in the second display sub-area, the sub-pixels in two third pixel elements adjacent in the row direction are arranged in a same order in the 

22. (Currently Amended) The display substrate according to claim 18, wherein in a case that shapes of the first sub-pixels, the second sub-pixels, and the third sub-pixels are substantially same in the second display sub-area, a light-emitting area of a second sub-pixel is smaller than or substantially equal to a light-emitting area of a first sub-pixel, and a 





28. (Currently Amended) The display substrate according to claim 27, wherein a light-emitting area of a second sub-pixel is not larger than a light-emitting area of a first sub-pixel, and a light- emitting area of a second sub-pixel is not larger than a light-emitting area of a third sub-pixel, in the first display sub-area; wherein two second sub-pixels in the same group of pixels are arranged adjacent to each other in the column direction, and the two second sub-pixels are arranged symmetric in the row direction; wherein shapes of the first sub-pixel and the third sub-pixel are substantially same, and a shape of a combination of two second sub-pixels is substantially same as the shape of the first sub- pixel, in the same group of pixels.
30. (Original) The display substrate according to claim 29, wherein the first sub-pixel and the second sub-pixel are arranged in a same row in the first pixel element, and the second sub-pixel and the third sub-pixel in the second pixel element are arranged in a same row; and for the first pixel element and the second pixel element adjacent in the row direction, the second sub-pixel in the first pixel element is not directly adjacent to the second sub-pixel in the second pixel element.
31. (Original) The display substrate according to claim 24, wherein the sub-pixels in the first pixel elements are arranged in a same order, and the sub-pixels in the second pixel 



33. (Previously Presented) The display substrate according to claim 32, wherein in the first display sub-area, a light-emitting area of a second sub-pixel is smaller than a light-emitting area of a first sub-pixel, and a light-emitting area of a second sub-pixel is smaller than a light-emitting area of a third sub-pixel; and two second sub-pixels in the same pixel group are arranged symmetric in a row direction; wherein in the pixel group, a shape of the first sub-pixel is the same as a shape of the third sub-pixel, and a shape of a combination of two second sub-pixels is 

35. (Currently Amended) The display substrate according to claim 1, wherein in at least one of the first display sub-area, the transition display sub-area, and the second display sub-area, one type of the sub-pixels among the first sub-pixels and the third sub-pixels have the substantial same shape, and the shape of the second sub-pixel in at least one of the second display sub-area and the transition display sub-area is substantially the same as the shape of the second sub-pixel in the first display sub-area; or wherein in at least one of the first display sub-area, the transition display sub-area, and the second display sub-area, a shape of the first sub-pixel, a shape of the second sub-pixel, and a shape of the third sub-pixel are substantially the same.
37. (Currently Amended) A method for driving the display substrate according to claim 1, the method comprising: receiving raw image data; for the sub-pixels in the first display sub-area, determining a target grayscale of the sub-pixel according to an initial grayscale of a sub-pixel in the raw image data, corresponding to the sub- pixel; for the sub-pixels in the second display sub-area, determining a target grayscale of the sub-pixel according to a light-emitting area of the sub-pixel, the distribution density of pixels in the second display sub-area, and an initial grayscale of a sub-pixel in the raw image data, corresponding to an area comprising the sub-pixel; and driving the sub-pixels in the display substrate to display at the target grayscales.



39. (Original) The method according to claim 37, wherein determining for the sub-pixels in the second display sub-area the target grayscale of the sub-pixel comprises: determining the target grayscale X corresponding to the sub-pixel in an equation of wherein n is any integer ranging from 1 to N, N is a quantity of sub-pixels in the raw image data, which correspond to the sub-pixel, Gamma represents a gamma value of the display substrate, s represents a ratio of a 
to receive raw image data; for each sub-pixel in the first display sub-area, to determine a target grayscale value of the sub-pixel according to an initial grayscale value of a sub-pixel in the raw image data, corresponding to the sub-pixel in the first display sub-area; for each sub-pixel in the transition display sub-for each sub-pixel in the second display sub-area, to determine a target grayscale value of the sub-pixel according to a light-emitting area of the sub-pixel, the distribution density of pixels in the second display sub-area, and an initial grayscale value of a sub-pixel in the raw image data, corresponding to an area comprising the sub-pixel in the second display sub-area; and to drive the sub-pixels in the display substrate to display at their target grayscale values.



42. (Previously Presented) The method according to claim 41, wherein determining for each sub-pixel in the first display sub-area the target grayscale value of the sub-pixel comprises: determining a target grayscale value X corresponding to a first sub-pixel in the value of the display substrate, and xl and x2 are initial grayscale values of two first sub-pixels in the raw image data, which correspond to the first sub-pixel in the first display sub-area; determining a target grayscale value Y of a second sub-pixel as an initial grayscale value y of a second sub-pixel in the raw image data, corresponding to the second sub-pixel in the first display sub-area; and determining a target grayscale value Z corresponding to a third sub-pixel in the values of two third sub-pixels in the raw image data, which correspond to the third sub-pixel in the first display sub-area; wherein determining for each sub-pixel in the second display sub-area the target grayscale value of the sub-pixel comprises: determining 

47. (New) The display panel according to claim 1, wherein a space between two adjacent third pixel elements is larger than a 










because it is clear that all the elements of the instant application claim 1 are to be
found in claim 1 of Application Number 16/616,522, as the instant application claim 1 fully encompasses claim 1 of Application Number 16/616,522. The difference between the
instant application claim 1 and Application Number 16/616,522, claim 1, lies in the
fact that Application Number 16/616,522, claim 1, includes more elements and is thus more
specific than the instant application claim 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2019/0326366).



As to claim 1, Fan discloses a display substrate (Fig. 1, (11)[0036]), comprising a display area (see Figs. 2 and 3, and [0053]), comprising a first display sub-area (Figs. 2 and 3, second display region (300, or 200) [0053] and a second sub-area (Figs. 2 and 3, first display region (100)[0053]), wherein: a distribution density of pixels in the first display sub-area (Figs. 2-4, (300) is higher than a distribution density of pixels in the second display sub-area (Figs. 2-4, (100) [0054-0055]. However, the device of Fan discloses a plurality of embodiments, such as those of Figures 2 and 4, which describe different schematic diagrams of a sub-pixel structure of a display screen. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the plurality of embodiments, in the device of Fan, so that when the display screen displaying in full screen or entire screen, it is possible to effectively reduce the user's visual difference due to different sub-pixel densities between the first display region and the third display region [58].

As to claim 2, Fan discloses, further, at least a part of sides of the second display sub-area (Figs. 3 and 7, (100)) coincide with at least a part of sides of the display area (Fig. 7, (30)) (see how the top side of second display sub-area (Figs. 3, 7, (100) is also the top side or display area (Fig. 7, (30)), and the other sides of the second display sub-area (Figs.3, 7, (100) [0053] ) are surrounded by the first display sub-area (Figs. 3 and 7, (300, or 200) [0053]); wherein the first display sub-area and the second display sub-area are arranged in a row direction (see Figs. 3 and 7, (300, 200, 100). (Arranged in a row direction).



As to claim 7, further, Fan discloses 4, wherein in a case that the first display sub-area and the second display sub-area form a consecutive display area (see Figs. 2, 3, and 4, (300, 200, and 100) form a consecutive display area [53]), and a shape of the display area is substantially a rectangle (Figs. 3, 7, (30))., the second display sub-area is located at a corner of the display area(Figs. 3, 7, (100)(at the upper corner).

As to claim 8, further, Fan discloses an area of the second display sub-area (Figs. 3, 7, (100) is smaller than an area of the first display sub-area (Figs. 3 and 7, (300, or 200) [0053]).

As to claim 35, Fain discloses a display device [0035], comprising the display substrate (Fig. 1, (11)[0036]).

Allowable Subject Matter
7.	Claims 9-10, 17-18, 22, 24, 27-28, 31-32, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, and once a proper Terminal Disclaimer is filed to overcome the above Double Patenting rejection.

8. 	The following is a statement of reasons for the indication of allowable subject matter: Claims  9-10, 17-18, 22, 24, 27-28, 31-32, and 38-40 are indicated as allowable since certain key the first display sub-area comprises a plurality of first pixel elements and second pixel elements arranged adjacent to each other, wherein the first pixel elements comprise a first sub-pixel and a second sub-pixel, and the second pixel elements comprise a third sub-pixel and a second sub- pixel; and the second display sub-area comprises a plurality of third pixel elements, and the third pixel elements comprise a first sub-pixel, a second sub-pixel, and a third sub-pixel arranged adjacent to each other”. In claim 37, “receiving raw image data; for the sub-pixels in the first display sub-area, determining a target grayscale of the sub-pixel according to an initial grayscale of a sub-pixel in the raw image data, corresponding to the sub- pixel; for the sub-pixels in the second display sub-area, determining a target grayscale of the sub-pixel according to a light-emitting area of the sub-pixel, the distribution density of pixels in the second display sub-area, and an initial grayscale of a sub-pixel in the raw image data, corresponding to an area comprising the sub-pixel; and driving the sub-pixels in the display substrate to display at the target grayscales”. The closest prior art of record, Fan et al. (US 2019/0326366), see above rejection, singularly or in combination, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitation obvious. Claims 10, 17-28, 22, 24, 27-28, 31-32, and 38-40, are objected as to being dependent on objected claims 9 and 37, respectively. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692